DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adam Smith on March 01, 2022.
The application has been amended as follows: 
Claim 18 (currently amended) The method of claim [[16]] 22 wherein: each of said tracking devices comprise an augmented reality device configured to, by way of said controller, generate an overlay visualization of said scattered radiation at a display portion of said tracking device during said medical procedure; and said controller is configured to update said visualization as new position data is received for said tracking devices, said radiation device, and said radiation scatter item.
Claim 19 (currently amended) The method of claim [[22]] 18 wherein: the step of generating said intervention comprises prompting said individual to initiate a videoconference, utilizing said tracking device, with another one of said individuals having more experience than said individual while said medical procedure is underway and providing said videoconference at said tracking device or electronically displaying, at said display portion of said tracking device, educational or training reference materials for said medical procedure.

Claim 21 (Currently amended) The method of claim [[17]] 16 further comprising the steps of: determining, by way of the analytics subsystem, that the estimated cumulative exposure level for at least one of the individuals exceeds at least one of the benchmarks by at least a predetermined amount.
Claim 22 (Currently Amended) The method of claim [[18]] 21 further comprising the steps of: generating, by way of an intervention subsystem, an intervention at each respective one of the tracking devices associated with each of the at least one of the individuals.
Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Padoy (US 2017/0220716 A1, cited in the IDS) teaches in Fig. 1 a system for monitoring progress of a medical procedure by radiation exposure, said system comprising: 
a tracking device associated with an individual assisting with performance of the medical procedure and comprising: a position tracking device; and a body attachment portion configured to facilitate securement of said tracking device to a portion of a body of the individual; an intervention subsystem; an analytics subsystem; and WO 2008/104915 teaches visualizing scattered radiation. However, the prior art of record fails to teach or reasonably suggest:
 a controller in electronic communication with the tracking device, the analytics subsystem, and the intervention subsystem, wherein said controller comprises executable software instructions stored at one or more electronic storage devices, which when executed, configure one or more processors to: receive a first location for a first medical equipment item used for the medical procedure, wherein the first medical equipment item is configured to produce radiation for medical treatment purposes ("radiation device"); receive a second location for a second medical equipment item used for the medical procedure, wherein the second medical equipment item is known to scatter radiation produced by the radiation device ("radiation scattering item"); receive position data from the tracking device continuously or periodically throughout the medical procedure, wherein each measurement provided by said position data is associated with a time; receive data indicating one or more instances radiation is produced by said radiation device and scattered by said radiation scatter item, wherein said data indicates at time, approximate distance of scatter, and approximate intensity of radiation on a distance specific basis to define a radiation scatter intensity field at each of said one or more instances; determine, by way of said analytical subsystem, an estimated exposure level for the individual based on the position of the individual relative to the radiation scatter intensity field at each of the instances the radiation device is activated; compare the estimated exposure level of the individual to a benchmark; and if the estimated exposure level for the individual exceeds the benchmark by at least a predetermined amount, provide, by way of the intervention subsystem, an intervention at the tracking device.
With respect to independent claim 20, the prior art of record fails to teach or reasonably suggest:
executable software instructions stored at one or more electronic storage devices associated with the number of controllers, which when executed, configure one or more processors to: receive location data for medical equipment items used for the medical procedures configured to produce radiation for medical treatment purposes ("radiation devices"); receive location data for medical equipment items used for the medical procedures which scatter radiation produced by the radiation devices ("radiation scattering items"); receive location data for the number of AR tracking devices continuously or periodically throughout the medical procedures, wherein each location measurement provided by said location data is associated with a time; receive data from said radiation devices indicating each time radiation is produced by a respective one of said radiation devices and a radiation scatter intensity field encountered at each of said one or more instances based on at least a type of said respective one of said radiation devices and a position of said respective one of said radiation devices relative to a respective one of said radiation scattering items when said respective one of said radiation devices is activated; determine, by way of said one or more analytical subsystems, an estimated cumulative exposure level for each of the individuals during each of the medical procedures based on the location measurements for the individuals within the radiation scatter intensity fields at each of the instances each of the radiation devices are activated; store each of said estimated cumulative exposure levels at said one or more databases in association with identifying information for an associated one of the individuals and a procedure code for an associated one of the medical procedures to build a data set; develop, by way of said one or more analytical subsystems, average exposure level benchmarks for each of said medical procedures; compare a particular one of the estimated cumulative exposure levels of a particular one of the individuals for a particular one of the medical procedures to a respective one of the benchmarks associated with the particular one of the medical procedures; and if the particular one of the estimated cumulative exposure levels for the particular one of the individuals exceeds the respective one of the benchmarks by at least a predetermined amount: provide, by way of the notification subsystem of a particular one of the one or more intervention subsystems, an electronic notification at a particular one of the AR tracking devices associated with the particular one of the individuals, alerting the individual wearing the AR tracking device regarding the exceeded benchmark; and display, by way of the particular one of the one or more intervention subsystems, an intervention comprising suggested educational or training materials retrieved from said one or more reference databases at the particular one of the AR tracking devices or a prompt to initiate a videoconference with another one of the AR tracking devices associated with a similarly situated one of the individuals having more experience than the individuals associated with the particular one of the AR tracking devices.
With respect to independent claim 23, the prior art of record fails to teach or reasonably suggest:
a controller in electronic communication with each of the tracking devices and comprising executable software instructions stored at one or more electronic storage devices, which when executed, configure one or more processors to: determine one or more relative locations of a medical equipment item used during the medical procedure which is configured to produce radiation for medical treatment purposes ("radiation device") and a medical equipment item known to scatter radiation produced by the radiation device ("radiation scattering item"); receive position data from the tracking devices during the medical procedure; receive data indicating one or more instances radiation is produced by said radiation device to develop a radiation scatter intensity field at each of said one or more instances based on said relative locations; and determine an estimated exposure level for each of the individuals based on the positions of the individuals relative to the radiation scatter intensity field at each of the instances the radiation device is activated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884